Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing John P. Sirico, II Vice President & Assistant General Counsel Exhibit 5.1 May 29, 2007 CIT Group Inc. 1 CIT Drive Livingston, New Jersey 07039-5703 CIT Group Inc. 5.750% Senior Notes due June 15, 2014 6.000% Senior Notes due June 15, 2017 6.200% Senior Notes due June 15, 2022 Ladies and Gentlemen: I am a Vice President and Assistant General Counsel of CIT Group Inc., a Delaware corporation (the Corporation). I am making this opinion in connection with the purchase and sale of the Corporations 5.750% Senior notes due June 15, 2014 (the  5.750% Senior Notes ), the 6.000% Senior Notes due June 15, 2017 (the  6.000% Senior Notes ), and the 6.200% Senior Notes due June 15, 2022 (the  6.200% Senior
